Citation Nr: 0817151	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  04-09 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for bilateral otitis media and mastoid disorder.

2.  Entitlement to service connection for bilateral otitis 
media and mastoid disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1951 to June 
1953.  The veteran's decorations include the Combat 
Infantryman Badge.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Philadelphia, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO).

In October 2006, this claim was remanded by the Board for 
additional development.  Substantial compliance with that 
remand having been completed the claim has been returned to 
the Board.  In May 2008, the Board granted the veteran's 
motion to advance his case on the Board's docket.  See 38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).

The issue of entitlement to service connection for bilateral 
otitis media and mastoid disorder is addressed on the merits 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection for bilateral otitis media and mastoid 
disorder was most recently denied by a December 1997 rating 
decision.  The veteran was notified of this decision and of 
his appeal rights at that time and did not appeal the 
decision.  It was held that the evidence did not show that 
these disabilities related to service or continuous treatment 
since service.  The December 1997 rating decision is final.  

2.  The evidence received since the December 1997 rating 
decision raises a reasonable possibility of substantiating 
the claim as the veteran has submitted new evidence showing 
post-service complaints of ear symptomatology.


CONCLUSIONS OF LAW

1.  A December 1997 rating decision denying the veteran's 
claim for entitlement to service connection for bilateral 
otitis media and mastoid disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.201, 20.302 (2007).

2.  New and material evidence to reopen the veteran's claim 
for entitlement to service connection for bilateral otitis 
media and mastoid disorder has been received since the 
December 1997 rating decision.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is reopening and remanding the veteran's 
claim for service connection for bilateral otitis media and 
mastoid disorder.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed. 

II. New and Material Evidence

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the appellant has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The veteran asserts that he has bilateral otitis media and 
mastoid disorder as a result of his active military service 
in the United States Army.  The veteran's service treatment 
records show a diagnosis of otitis media, non supportive, 
acute, while in service.  This claim was originally denied by 
the RO in September 1982.  The veteran appealed that decision 
and his claim was denied by the Board in October 1983.  The 
Board held that in service the veteran had bilateral otitis 
media, which resolved without residual tinnitus or hearing 
loss and that any hearing disorders that the veteran might 
have at the time of the Board decision were not shown to have 
been present during service.  At this time, the Board notes 
that the veteran's claims for service connection for 
bilateral hearing loss and tinnitus are the subject of a 
different RO decision which is not currently before the 
Board. 

The veteran submitted additional evidence in an attempt to 
reopen his claim in July 1997.  One notable piece of evidence 
submitted by the veteran was a July 1996 private treatment 
record showing a diagnosis of right chronic otitis media and 
noting a previous myringotomy.  The veteran's claim to reopen 
was denied by a December 1997 rating decision.  It was held 
that the while the new evidence was positive for the issue 
claimed it was from many years after service and did not show 
continuous treatment from separation.  The veteran was 
notified of this decision and of his appeal rights at that 
time.  He did not file a notice of disagreement with this 
decision; thus it has become final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.201, 20.302.  

Initially, the Board notes that the question before it is 
whether there is new and material evidence, as opposed to 
whether the evidence substantiates the veteran's claim for 
service connection.  In determining whether evidence is new 
and material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  

Since the December 1997 decision, the veteran has submitted 
new evidence, including a "buddy statement" from a friend, 
C.V., who has known the veteran since 1954 (the veteran was 
separated from service in June 1953).  According to C.V., the 
veteran has had trouble with his ears since leaving service 
and the veteran has had a few ear infections in the past.  
Additionally, according to a November 2004 VA treatment note, 
the veteran reported having intermittent ear drainage over 
the years.  While the veteran has previously asserted that 
bilateral otitis media and mastoid disorder are related to 
his service, his prior contentions have been general in 
nature (other than complaints of hearing loss and tinnitus) 
as opposed to now where he specifically reports continuing 
symptoms since service.  Ear drainage is a symptom that the 
veteran is competent to comment on and the comments are 
presumed credible for the purposes of reopening.

This new evidence suggests that the veteran has had 
continuous symptoms regarding his ears, which relates to an 
unestablished fact necessary to substantiate the claim for 
entitlement to service connection for bilateral otitis media 
and mastoid disorder.  See 38 C.F.R. § 3.156(a).  One of the 
bases for the denial of service connection for bilateral 
otitis media and mastoid disorder was that the veteran had 
not submitted evidence that these disabilities were related 
to service or that he had continuous treatment since his 
separation from service.  This new evidence indicates ongoing 
symptomatology since service.  Thus, based on the presumption 
of credibility for the purposes of reopening, this is 
considered new and material evidence.  Accordingly, the claim 
is reopened.  As the veteran's current claim for service 
connection for bilateral otitis media and mastoid disorder 
was not adjudicated on the merits by the RO, in the interest 
of due process, the claim is remanded so that it can be 
addressed by the RO in the first instance.   


ORDER

New and material evidence having been received, the petition 
to reopen the claim for entitlement to service connection for 
bilateral otitis media and mastoid disorder is allowed to 
this extent.   


REMAND

As discussed above, the veteran's claim for entitlement to 
service connection for bilateral otitis media and mastoid 
disorder is reopened.  This claim was not adjudicated on the 
merits by the RO; as such, in the interest of due process, 
the claim is remanded so that it can be addressed by the 
AMC/RO in the first instance.   

Accordingly, the case is REMANDED for the following action:

The veteran's entire file should be 
reviewed and his claim readjudicated.  If 
any additional development is needed, for 
example, a VA examination, such 
development should be undertaken.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.  	

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


